DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (2018/0283888).
Regarding applicant claim 1, Smith discloses a method for providing information related to an approaching vehicle, the method comprising: 
receiving information related to a velocity of a plurality of vehicles ([0018] “vehicle and/or group characteristics can include the moving speed of the vehicle or vehicle group”; [0023] “onboard controllers and communication systems”); 
determining the information related to the approaching vehicle based on the information related to the velocity of the plurality of vehicles ([0037] “the controller visually presents the wind drag and/or parasitic losses to an operator of the system via an output device”), 
wherein the information related to the approaching vehicle indicates a presence of a vehicle of the plurality of vehicles having a velocity higher than an average velocity of the plurality of vehicles, wherein the approaching vehicle is the vehicle of the plurality of vehicles having a velocity higher than the average velocity of the plurality of vehicles ([0021] “the controllers or control systems can automatically speed up movement of the vehicles in areas having greater tailwinds to take advantage of the additional force provided by the winds”; [0037]; [0041] “speeds at which the group of vehicles will travel”); and 
providing the information related to the approaching vehicle to at least a subset of vehicles of the plurality of vehicles ([0023] “vehicles can include onboard controllers and communications systems that communicate with each other to coordinate relative movements of the vehicles”; [0022] “although four vehicles are in the group, optionally, a different number of two or more vehicles can be in the group”).  
Regarding applicant claim 2, Smith discloses, wherein the information related to the approaching vehicle is provided to the subset of vehicles of the plurality of vehicles using a wireless communication channel ([0028] “communicated wirelessly”).  

Regarding applicant claim 4, Smith discloses wherein the information related to the approaching vehicle is provided to the subset of vehicles of the plurality of vehicles by a vehicle ([0028]; [0040] “operator of the system can examine the maps to determine which group of vehicles to use for a trip”).
Regarding applicant claim 5, Smith discloses further comprising determining a velocity of the vehicle ([0028] “speed sensors that can measure and communicate moving speeds of the groups of vehicles”).  
Regarding applicant claim 6, Smith disclose wherein the information related to the approaching vehicle is provided to at least the subset of vehicles of the plurality of vehicles if the velocity of the vehicle of the plurality of vehicles having a velocity higher than an average velocity of the plurality of vehicles is higher by at least a pre-defined margin than the average velocity of the plurality of vehicles ([0024] “optimization… improving the effectiveness and/or efficiency in which the vehicles are moved through a transportation network of routes relative to a non-optimized system”; [0040] “operator of the system can examine the maps to determine which group of vehicles to use for a trip”).  
Regarding applicant claim 7, Smith discloses wherein the information related to the approaching vehicle is provided to at least the subset of vehicles of the plurality of vehicles if the average velocity of the plurality of vehicles is below a velocity threshold ([0024] “optimization… improving the effectiveness and/or efficiency in which the vehicles are moved through a transportation network of routes relative to a non-optimized system”; [0040] “operator of the system can examine the maps to determine which group of vehicles to use for a trip”).  
Regarding applicant claim 8, Smith discloses wherein the information related to the approaching vehicle is provided to at least the subset of vehicles of the plurality of vehicles if the velocity of the vehicle of the plurality of vehicles having a velocity higher than an average velocity of the plurality of vehicles is higher by at least a pre-defined margin than a recommended or mandated speed limit of a road driven on by the plurality of vehicles ([0048] “optionally speeds can be speed limits of the routes. The trip plan can be created to dictate operational settings e.g., speeds, throttle settings, and/or brake settings for the vehicles at different locations, different times, and/or different distances along the routes for the trip”).  
Regarding applicant claim 9, Smith discloses wherein the plurality of vehicles comprises a first subset of vehicles having a first lower mandated speed limit and a second subset of vehicles having a second higher mandated or recommended speed limit, wherein the information related to the approaching vehicle is provided to at least the subset of vehicles of the plurality of vehicles if the velocity of the vehicle of the plurality of vehicles having a velocity higher than an average velocity of the plurality of vehicles is higher by at least a pre-defined margin than an average velocity of the second subset of vehicles ([0024] “optimization… improving the effectiveness and/or efficiency in which the vehicles are moved through a transportation network of routes relative to a non-optimized system”; [0040] “operator of the system can examine the maps to determine which group of vehicles to use for a trip”).  
Regarding applicant claim 10, Smith discloses further comprising obtaining sensor information of a distance sensor module of a vehicle performing the method, wherein the determining of the information related to the approaching vehicle is further based on the sensor information ([0028] “one or more sensors can be another source of information for the controller”).  
Regarding applicant claim 11, Smith discloses wherein the subset of vehicles forms a platoon of vehicles ([0017] “platoon”).  
Regarding applicant claim 12, Smith discloses a non-transitory, computer-readable medium having a program code for performing when the program is executed on a computer, a processor, or a programmable hardware component ([0054] “system includes one or more processors configured”).
Regarding applicant claim 13, Smith discloses an apparatus for providing information related to an approaching vehicle, 
the apparatus comprising at least one communication module for receiving information related to a velocity of a plurality of vehicles ([0018] “vehicle and/or group characteristics can include the moving speed of the vehicle or vehicle group”); 
a control module configured to: obtain the information related to the velocity of the plurality of vehicles via the at least one communication module [0023] “onboard controllers and communication systems”);   
determine the information related to the approaching vehicle based on the information related to the velocity of the plurality of vehicles ([0037] “the controller visually presents the wind drag and/or parasitic losses to an operator of the system via an output device”), 
wherein the information related to the approaching vehicle indicates a presence of a vehicle of the plurality of vehicles having a velocity higher than an average velocity of the plurality of vehicles, wherein the approaching vehicle is the vehicle of the plurality of vehicles having a velocity higher than the average velocity of the plurality of vehicles ([0024] “optimization… improving the effectiveness and/or efficiency in which the vehicles are moved through a transportation network of routes relative to a non-optimized system”), and 
to provide the information related to the approaching vehicle to at least a subset of vehicles of the plurality of vehicles via the at least one communication module ([0040] “operator of the system can examine the maps to determine which group of vehicles to use for a trip”).
Regarding applicant claim 14, a vehicle comprising the apparatus according to claim 13 ([0023] “the vehicles can include onboard controllers and communication systems”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Switkes et al. (2020/0135032).
Regarding applicant claim 3, Smith discloses wherein the information related to the approaching vehicle is provided to the subset of vehicles of the plurality of vehicles but is silent concerning by a stationary relay station, or wherein the information related to the approaching vehicle is provided to the subset of vehicles of the plurality of vehicles by a base station of a cellular mobile communication system.  
Switkes discloses “Systems and Methods for Managing Communications Between Vehicles” in order to increase the efficiency of vehicles platooning systems (abstract).  Switkes discloses communications using various forms of communication including vehicle to vehicle communication as well as through a base station and a network.  In some embodiments, a vehicle may retransmit information received from a first vehicle to another vehicle [0041].  
Although silent concerning a stationary relay station or a base station, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of Smith with the various forms of communications as disclosed by Switkes since the different modes of communications i.e., vehicle networks, base station, relay station, are known techniques and would have been a matter of design choice to implement.
Regarding applicant claim 15, Smith discloses the apparatus but is silent concerning a base station of a cellular mobile communication system, the base station comprising the apparatus. 
Switkes discloses “Systems and Methods for Managing Communications Between Vehicles” in order to increase the efficiency of vehicles platooning systems (abstract).  Switkes discloses communications using various forms of communication including vehicle to vehicle communication as well as through a base station and a network.  In some embodiments, a vehicle may retransmit information received from a first vehicle to another vehicle [0041].  
Although silent concerning a stationary relay station or a base station, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the apparatus of Smith with the various forms of communications as disclosed by Switkes since the different modes of communications i.e., vehicle networks, base station, relay station, are known techniques and would have been a matter of design choice to implement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661